

115 HR 3798 IH: Save American Workers Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3798IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mrs. Walorski (for herself, Mr. Lipinski, Mr. Yoho, Mr. Peterson, Ms. Sinema, Mr. Schrader, Mr. Wilson of South Carolina, Mrs. Blackburn, Mr. Poliquin, Mr. Flores, Mr. Dunn, Mr. Gaetz, Mr. Tipton, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a
			 full-time employee for purposes of the employer mandate in the Patient
			 Protection and Affordable Care Act and replace it with 40 hours.
	
 1.Short titleThis Act may be cited as the Save American Workers Act of 2017. 2.Repeal of 30-hour threshold for classification as full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replacement with 40 hours (a)Full-Time equivalentsParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
 (1)by repealing subparagraph (E); and (2)by inserting after subparagraph (D) the following new subparagraph:
					
 (E)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this paragraph, an employer shall, in addition to the number of full-time employees for any month otherwise determined, include for such month a number of full-time employees determined by dividing the aggregate number of hours of service of employees who are not full-time employees for the month by 174..
 (b)Full-Time employeesParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended— (1)by repealing subparagraph (A); and
 (2)by inserting before subparagraph (B) the following new subparagraph:  (A)In generalThe term full-time employee means, with respect to any month, an employee who is employed on average at least 40 hours of service per week..
 (c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013. 